Citation Nr: 1710258	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans,  Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is in the Veteran's file. 

In September 2014, the Board remanded the case, to include the issue of entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma, for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2015, the RO issued a rating decision granting service connection for PTSD.  In a claim submitted to the RO in June 2016, the Veteran appealed the assigned evaluation.  The RO issued a rating decision in August 2016 which denied a higher rating for the Veteran's service-connected disability.  The Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) 


FINDING OF FACT

Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to his claimed in-service noise exposure.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, standard letters dated in March 2010 and June 2010 satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in December 2014.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he was exposed to noise while in service.  Service treatment records are negative for complaints or findings of hearing loss as defined by section 3.385.

A VA treatment record dated in February 2010 shows that the Veteran's hearing was considered adequate.  Another VA treatment record dated in February 2010 shows that the Veteran had high pitch loss.  A June 2010 VA Audiology consult report reflects that the Veteran complained of difficulty hearing in noise, with phone/electrical devices and hearing speech.  The Veteran noted a military noise history of tanks with 155mm gun tubes, artillery, machine guns, trucks, shop noise and aircrafts.  A civilian noise history of working in a factory, with ear plugs, was noted.  Air conduction results for the Veteran's right ear were 10, 15, 25, 55 and 50 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Air conduction results in the left ear were 15, 15, 25, 50 and 50 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  A diagnosis of moderate sensorineural hearing loss beginning at 3000 Hertz, bilaterally, was provided.  

At the Veteran's August 2012 Travel Board hearing, he stated that he worked maintenance while in service.  He also noted that he worked in the field and assisted supplying tanks with equipment and setting up targets on the practice range.  He stated that he did not have hearing protection.  He also noted that his wives would complain that he was deaf and that he would have the TV turned up too loud.  

A June 2014 VA Audiology consult report indicates that the Veteran noted that his hearing loss began several years ago and was gradual in nature.  Air conduction results for the Veteran's right ear were 20, 25, 35, 60 and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Air conduction results in the left ear were 25, 25, 35, 65 and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  A diagnosis of bilateral sensorineural hearing loss was provided.

The Veteran underwent a VA audiological examination in December 2014.  He reported working with missile munitions, supplies and maintenance while in service.  He reported difficulty understanding speech where there was background noise.  

Upon examination, the pure tone thresholds in his right ear were 15, 20, 30, 55 and 50 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 20, 35, 60 and 55 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 96 percent for the right ear and 94 percent for the left ear.  He was diagnosed with bilateral sensorineural hearing loss.

The VA audiologist indicated a review of the Veteran's claims file.  It was noted that the Veteran was exposed to hazardous noise levels while in service.  Also noted were the electronic hearing tests conducted at enlistment and at discharge which showed that the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service.  The VA examiner opined that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in service.  The VA examiner included a list of references for unlikely delayed onset hearing loss, to include: Noise and Military 
Service: Implications for Hearing Loss and Tinnitus, http://www.nap.edu/catalog/
11443.html and Noise and Military Service: Implications for Hearing Loss and Tinnitus, Larry E. Humes, Lois M. Joellenbeck and Jane S. Furch, Editors, Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present.  The VA examiner noted that the finding was that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss could be developed  much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue had not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occurred.  

The VA examiner also included a review of a ACOEM Guidance Statement from the Journal of Occupational and Environmental Medicine, (JOEM) Volume 54, Number 1, January 2012, Occupational Noise-Induced Hearing Loss, ACOEM Task Force on Occupational Hearing Loss by D. Bruce Kirchner, MD, Col. Eric Evenson, MD, Robert A. Dobie, MD, Peter Rabinowitz, MD, James Crawford, MD, Richard Kopke, MD and T. Warner Hudson, MD.  It was noted that available evidence indicated that previously noise-exposed ears were not more sensitive to future noise exposure.  There was insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure was discontinued.  Nevertheless, on the basis of available human and animal data, which evaluated the normal recovery process, it was unlikely that such delayed effect occurred.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  The Veteran is currently diagnosed with sensorineural hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  Further, the evidence does not show that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty, and the expert medical opinion evidence of record addressing the possible relationship between the current hearing loss and service is that of a VA audiologist, and such opinion evidence is against the claim.

The most persuasive expert medical opinion evidence reflects that the December 2014 VA audiologist did not find that the Veteran's current bilateral hearing loss was related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The audiologist considered the medical evidence of record, the Veteran's lay statements, and included extensive medical literature pertinent to the claim.  This rationale makes the expert opinion persuasive and the most probative evidence as to the nexus element of the claim.  Further, there is no medical opinion of record contrary to the VA examiner's conclusion.

The Board acknowledges the Veteran's contentions that his hearing loss is due to his in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service as the Veteran can attest to factual matters of which he had first-hand knowledge and noise exposure is consistent with his circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after the noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, a diagnosis of a hearing loss disability, as opposed to mere loss, requires a showing of the objective thresholds enumerated in section 3.385, and these are not capable of lay substantiation.

As such, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


